Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Status of Claims
Claims 1, 3-11, 13-20 has been reviewed and is addressed bellow. Claims 2 and 12 have been cancelled.


Response to Amendment/Arguments
With respect to applicant’s amendments filed on 2-25-21 has been entered and are addressed below.
Applicant’s arguments that Rochenski is not aimed at preserving privacy in any capacity. Examiner respectfully disagrees. Rochenski can monitor personnel in a specific structure (Rochenski paragraph 25 infrared imaging system may extract infrared data and information about persons present in a specific location). Additionally Rochenski recites that conventional visible light cameras (e.g., visible spectrum imagers) are typically not accepted in areas were privacy is protected, such as bathrooms, showers, etc. In contrast, an infrared imager (e.g., a low resolution thermal imager) provides a thermal image where the identity of a person may be protected because the person appears as a warm blob that does not represent detailed features, such as facial features, of a person (Rochenski paragraph 112).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite collect a motion detection feed from the recipient’s location using a non-camera motion sensor …, determine when the recipient is motionless above a threshold of time, activate a video recording device to collect video in the recipients location responsive to the determining. Examiner is unable to find support for the element of activating the video recorder based on the non-camera motion sensor data feed. Applicant’s specification in paragraph 61 recite” regards to video and/or audio monitoring, the level of monitoring would be balanced by the recipient's desires. On one extreme, the recipient's home may be equipped with video and audio monitoring that ensures the recipient is safe. Other intermediate monitoring may include motion sensors which are automatically monitored and provide alerts if the level of motion is below a given threshold. For example, if the recipient is relatively motionless in their bed overnight, this may be deemed acceptable by the system, but a relatively motionless recipient within a hallway for twenty minutes may indicate a fall or other accident which 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-11, 13-20 recites the limitation "activate a video recording device to collect video in the recipients location responsive to the determining" in limitation 7.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (2013/0159008) in view of Wengrovitz (2012/0095779) and Rochenski (2013/0335550).
With respect to claim 1 Mills teaches a computerized system for monitoring a recipient of care, the system comprising: 
a confirmation engine on a server configured to receive confirmation from a mobile device that a provider of care has completed the care of the recipient (Mills paragraph 52 “following completion of a healthcare visit, information associated with provided or performed healthcare services may be communicated by the portable device 105 to the verification computer 110”); 
messaging system on the mobile device configured to receive a message regarding the care delivery from the provider (Mills paragraph 110 “GPS information and/or timing information may be communicated to the verification system at the end of the healthcare visit and/or following the performance of the healthcare services”). 
Mills does not teach an application interface configured to convey the confirmation and message to friends and family of the recipient nor to identify emergencies
Wengrovitz teaches may create click-to-call links linked to family members and friends and embed the links on a page including the medical information chart of the patient (Wengrovitz paragraph 84). 

One of ordinary skill in the art would have find it obvious to combine the teachings of Mills and Wengrovitz with the motivation of efficiently deliver patient-related data  (Wengrovitz paragraph 20).  Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mills and Wengrovitz. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Neither Mills or Wengrovitz do not teach a security module comprising at least one server configured to collect a motion detection feed from the recipient's location using a non-camera motion sensor to maintain privacy of the recipient; determine when the recipient is motionless above a threshold of time, activate a video recording device to collect video in the recipients location responsive to the determining, and transmit the video to at least one operator in real time.
Rochenski teaches Motion sensing component 162 includes, in one embodiment, a motion detection sensor adapted to automatically sense motion or movement and provide related information to processing component 110. For example, motion sensing component 162 may include an accelerometer, a gyroscope, an inertial measurement unit (MU), etc., to detect motion of infrared imaging system 100 (e.g., to detect an earthquake). In various embodiments, the motion detection sensor may be adapted to 
One of ordinary skill in the art would have found it obvious to combine the teachings of Mills in view of Wengrovitz with Rochenski with the motivation of providing for improved infrared camera processing techniques for real time applications (Rochenski paragraph 31)
Claim 11 is rejected as above.


With respect to claim 3 Mills teaches the system of claim 1, wherein the security module cross references time and location of the provider against the confirmation to determine if there is a discrepancy (Mills paragraph 82). 
Claim 13 is rejected as above.

With respect to claim 4 Mills teaches the system of claim 1. Mills does not teach wherein the collected feeds include at least one of a video feed, an audio feed, an emergency signal, and a message from the provider. 
Wengrovitz teaches an audio message, via visual display of a text of other message, and the like (Wengrovitz paragraph 129).
One of ordinary skill in the art would have find it obvious to combine the teachings of Mills and Wengrovitz with the motivation of efficiently deliver patient-related data  (Wengrovitz paragraph 20).  Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mills and Wengrovitz. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 14 is rejected as above.

With respect to claim 5 Mills with teaches the system of claim 4, wherein the feed is collected when the provider is at the recipient's location (Mills paragraph 19). 


With respect to claim 6 Mills teaches the system of claim 4. Mills does not explicitly teach wherein the security module is further configured to analyze the feeds for trigger events, wherein a trigger event includes at least one of an audible call for help, unexpected movement, and lack of movement for a configured period of time. 
Wengrovitz teaches able to click-to-call the nearest specialist, surgeon, or other doctor might also be useful in emergency and code blue scenarios (Wengrovitz paragraph 128).
One of ordinary skill in the art would have find it obvious to combine the teachings of Mills and Wengrovitz with the motivation of efficiently deliver patient-related data  (Wengrovitz paragraph 20).  Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mills and Wengrovitz. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16 is rejected as above.

With respect to claim 7 Mills teaches the system of claim 6. Mills does not explicitly teach wherein the security module is further configured to relay the feed to a human operator if a trigger event is detected. 

One of ordinary skill in the art would have find it obvious to combine the teachings of Mills and Wengrovitz with the motivation of efficiently deliver patient-related data (Wengrovitz paragraph 20).  Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mills and Wengrovitz. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 17 is rejected as above.

With respect to claim 8 Mills teaches the system of claim 7, further comprising a dispatch module to dispatch any of a provider or emergency responder if directed by the human operator (Mills paragraph 50). 
Claim 18 is rejected as above.

With respect to claim 9 Mills teaches the system of claim 8, further comprising a reporting module configured to report out findings resulting from the dispatch (Mills paragraph 33). 
Claim 19 is rejected as above.

With respect to claim 10 Mills teaches the system of claim 1. Mills does not teach wherein the messaging system if configured to provide bidirectional communication between the provider and the recipient's friends and family. 
Wengrovitz teaches may create click-to-call links linked to family members and friends and embed the links on a page including the medical information chart of the patient (Wengrovitz paragraph 84). 
One of ordinary skill in the art would have find it obvious to combine the teachings of Mills and Wengrovitz with the motivation of efficiently deliver patient-related data  (Wengrovitz paragraph 20).  Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mills and Wengrovitz. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626